DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-5 and 8-15 are currently pending in this application. Claims 6-7 and 16-25 have been withdrawn in light of the restriction requirement. 
Priority
3.	 No foreign priority has been claimed. This application is a CIP of 15/669,570. 
Information Disclosure Statement
4.	No information disclosure statement (IDS) was submitted with the response received on 10/04/2021.
Drawings
5.         	The drawings submitted on 5/15/2019 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Election/Restrictions
6.	Claims 6-7 and 16-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1-5 and 8-15.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-5 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Goodman et al. US 8,746,068.
With regards to claim 1, Goodman et al. US 8,746,068 teaches a system, comprising: 
a tool (Col. 6, lines 15-16)comprising a communication module configured to transmit first data related to maintenance of an asset when conducting maintenance; (Col. 6, lines 35-37)(Col. 10, lines 28-35)(Col. 4, lines 60-65) and
 an intermediary computing device in communication with the communication module,(figure 5) wherein at least one of the tool and the intermediary computing device is configured to capture an image or video of the asset(Col. 10, lines 44-51) and the intermediary computing device is configured to:
receive or capture the image or video of the asset, a maintenance point thereof, or both during the maintenance task; (Col. 10, lines 44-60)(Col. 4, lines 20-37)(Col. 9-10, lines 64-67 and 1-9)
transmit the image or video to a remote server during the maintenance task, wherein the remote server is configured to verify an identity of the asset, the maintenance point, or both based on the image or video and confirm that the user is at an expected or direct the user to another asset; (Col.4, lines 45-65)(Col. 10-11, lines 5-10, 30-35, 59-67 and 1-30)
receive the first data from the communication module; (figure 5)
transmit the first data to the remote server during the maintenance task; (figure 5) (Col.4, lines 59-65)(Col. 10, lines 5-10 & and 

With regards to claim 3, Goodman et al. US 8,746,068 teaches the tool comprises a grease gun;(200; Col. 6, lines 15-16) the asset comprises a machine; (Col. 1, lines 20-25) and the maintenance point comprises a lubrication point of the machine, the lubrication point being configured to receive lubricant from the grease gun to lubricate at least a portion of the machine. (Col. 6, lines 53-55)
With regards to claim 4, Goodman et al. US 8,746,068 teaches an outlet, wherein the grease gun is configured to eject lubricant into the machine through the outlet; and a sensor configured to sense an amount of the lubricant ejected through the outlet, wherein the communication module is in communication with the sensor, and wherein the first data that the communication module is configured to transmit represents the amount of the lubricant ejected through the outlet. (Col. 6, lines 45-52)
With regards to claim 5, Goodman et al. US 8,746,068 teaches the maintenance action comprises at least one selected from the group consisting of: a dosage of lubricant for the machine, a type of lubricant for the machine, a maintenance route to follow using the grease gun, a corrective action to take on the grease gun, and a corrective action to take on the machine. (Col. 6, lines 39-62)
With regards to claim 8, Goodman et al. US 8,746,068 teaches the intermediary computing device comprises a mobile computing device that is in short-hop communication with the tool and in communication with the remote server via the internet. (Figure 5)(Col. 8, lines 31-44)(col. 13, lines 5-10)
With regards to claim 9, Goodman et al. US 8,746,068 teaches the mobile computing device is configured to cause a display to display the second data related to the maintenance action, for implementation by a user using the tool. (Col. 11, lines 4-22)

With regards to claim 11, Goodman et al. US 8,746,068 teaches the remote server, the remote server being in communication with the intermediary computing device, wherein the remote server is further configured to: receive the first data from the intermediary computing device; determine the maintenance action for the tool, the asset, or both; and transmit the second data representing the maintenance action to the intermediary computing device, wherein the intermediary computing device is configured to transmit at least part of the second data to the communication module of the tool. (Col. 11, lines 4-29)
With regards to claim 12, Goodman et al. US 8,746,068 teaches a reader in communication with the communication module, wherein the reader is configured to acquire an identifier representing a particular asset or component thereof, the communication module being configured to transmit the identifier with the first data.  (Col. 3, lines 24-30)
With regards to claim 13, Goodman et al. US 8,746,068 teaches a reader configured to communicate with a storage device of the asset, to acquire asset operating condition data from the storage device. (Col. 3, lines 24-26)
With regards to claim 14, Goodman et al. US 8,746,068 teaches the tool comprises an asset condition sensor in communication with the communication module, and wherein: the asset condition sensor is configured to detect one or more operating conditions of the asset; the communication module is configured to transmit third data representing the one or more operating conditions of the asset to the intermediary computing device; and the intermediary computing device is configured to transmit the third data to the remote server. (Col. 6-7, lines 60-67 & 1-2)
With regards to claim 15, Goodman et al. US 8,746,068 teaches the remote server is configured to determine that the asset is operating outside of an operating envelope based in part on the third data and to send a signal representing that the asset is operating outside of the 
Examiner's Note:

10. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
11.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Response to Arguments
12.	Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. 
13.	Applicant is reminded that during patent examination, the pending claims must be "given the broadest reasonable interpretation consistent with the specification." Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). 
14.	While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allowed. This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
15.	 In this instance applicant argues that the prior art of record does not teach a tool with a communications module and intermediary computing device and confirm that the user is at the correct asset and that the tool with a communication module transmits data during a maintenance task. 
16.	Column 4, lines 39-65 teaches real time analysis of a status of a machine where images can be transmitted through a wireless connection (communication module). The real time analysis with remote supervisor input and the route with the series of photos would read on the confirmation of the operator being at the correct asset and transmitting data during the maintenance task. Therefore, the rejection has been maintained. 
Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
18.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
20.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
22.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        December 3, 2021